                Case 20-10553-CSS            Doc 1274   Filed 07/27/21   Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                  Chapter 7

ART VAN FURNITURE, LLC, et al.,                         Case No. 20-10553 (CSS)

                                  Debtors.              Jointly Administered



                      ORDER SCHEDULING OMNIBUS HEARING DATE

                 IT IS HEREBY ORDERED that the following omnibus hearing date has been

scheduled in the above-captioned matter:

                 DATE                                         TIME

                 September 17, 2021                           11:00 a.m. prevailing Eastern Time




         Dated: July 27th, 2021                         CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:228640.16 05233/003
